DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 6 and 7, lines 12-17 and 1-3 respectively of the Brief, filed 1/19/21, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-19 directed to an invention non-elected without traverse.  Accordingly, claims 1-19 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-19.
Allowable Subject Matter
4.    Claims 20 and 21 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The primary reference, Kawasaki (US PG-Pub 2013/0009292) teaches an integrated circuit (die) 7 placed on a lead frame 3 and an exposed surface of a lead frame 15 bonded by a solder fillet 29 (Figs. 1A and 2C). However, Kawasaki does not specifically teach an integrated circuit (die) placed on an . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AHMED N SEFER/Primary Examiner, Art Unit 2893